Birdsong, Presiding Judge.
Our judgment in Dept. of Transp. v. Gunnels, 175 Ga. App. 632 (334 SE2d 197) has been reversed by the Supreme Court on certiorari *834in Dept. of Transp. v. Gunnels, 255 Ga. 495 (340 SE2d 12) (1986). Our judgment is hereby vacated and the decision of the Supreme Court is adopted as our own. The judgment of the Superior Court of Pike County is reversed.
Decided April 24, 1986.
Michael J. Bowers, Attorney General, James P. Googe, Jr., Executive Assistant Attorney General, Marion O. Gordon, First Assistant Attorney General, Roland F. Matson, William C. Joy, Senior Assistant Attorneys General, Jack L. Park, Jr., Special Assistant Attorney General, for appellant.
Harvey J. Kennedy, Jr., for appellee.

Judgment reversed.


Banke, C. J., Deen, P. J., McMurray, P. J., Carley, Sognier, Pope, Benham, and Beasley, JJ., concur. Deen, P. J., also concurs specially.